Exhibit 10.17

Summary of Compensation Arrangements for Executive Officers

The following table discloses compensation received during the fiscal year ended
December 31, 2006 by Mr. McKinnish, the Company’s Chief Executive Officer,
Mrs. Lowe, the Company’s Chief Financial Officer, and by each of the three
remaining most highly paid executive officers who served as executive officers
during 2006:

Name and Principal Position(s)

 

Salary
($)

 

Bonus
($)

 

Stock
Awards
($)(1)

 

Option
Awards
($)(1)

 

Change in
Pension value and
Nonqualified
Deferred
Compensation
Earnings(2)

 

All Other
Compensation
($)(8)

 

Total
($)

 

Richmond D. McKinnish

 

$

900,000

 

$

1,800,000

 

$

424,339

 

$

1,090,268

 

 

$

1,033,674

 

 

 

$ 

30,800

(3)

 

$

5,279,081

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carol P. Lowe

 

$

300,000

 

$

325,000

 

$

73,563

 

$

163,561

 

 

$

10,660

 

 

 

$ 

13,640

(4)

 

$

886,424

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael D. Popielec

 

$

465,000

 

$

350,000

 

$

234,345

 

$

659,742

 

 

$

3,525

 

 

 

$ 

221,314

(5)

 

$

1,933,926

 

Group President, Diversified Components

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John W. Altmeyer

 

$

475,000

 

$

725,000

 

$

150,366

 

$

306,833

 

 

$

53,001

 

 

 

$ 

18,060

(6)

 

$

1,728,260

 

Group President, Construction Materials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barry Littrell

 

$

425,000

 

$

350,000

 

$

159,696

 

$

185,106

 

 

$

21,751

 

 

 

$ 

18,580

(7)

 

$

1,160,133

 

Group President, Industrial Components

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          The value of the stock and option awards shown in the table is
equal to the expense reported for financial reporting purposes in 2006 (before
reflected forfeitures). Note 11 to the Company’s consolidated financial
statements included in the 2006 Annual Report on Form 10-K contains more
information about the Company’s accounting for stock-based compensation
arrangements.

(2)          Represents the aggregate change in the actuarial present value of
the named executive officer’s accumulated benefit under the Retirement Plan for
Employees of Carlisle Corporation and the Carlisle Corporation Supplemental
Pension Plan.

(3)          Includes $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan and $20,800 of dividends on restricted
Shares.

(4)          Includes $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan and $3,640 of dividends on restricted
Shares.

(5)          Includes $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan, $50,000 for reimbursement of country
club dues, $8,300 of dividends on restricted Shares, and non-recurring payments
and reimbursements totaling $153,014 attributable to relocation.

(6)          Includes $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan and $8,060 of dividends on restricted
Shares.

(7)          Includes $10,000 for Company matching contributions to the
Company’s Employee Incentive Savings Plan and $8,580 of dividends on restricted
Shares.

(8)          Represents Company matching contributions to the Company’s Employee
Incentive Savings Plan. The Company’s matching contributions are equal to
66-2/3% of the first 6% of compensation contributed by the named executives.
Beginning in 2007, the Company’s matching contribution will be 100% of the first
3% of compensation, and 50% of the next 2% of compensation.


--------------------------------------------------------------------------------


In addition, at its February 6, 2007 meeting, the Compensation Committee
approved the following annual salaries for 2007 for the named executive
officers:  (i)  Richmond D. McKinnish - $950,000, (ii) Carol P. Lowe - $350,000,
(iii) Michael D. Popielec - $495,000, (iv) John W. Altmeyer - $550,000, and
(v) Barry Littrell - $455,000. The Compensation Committee also awarded the named
executive officers options to acquire shares of the Company’s common stock (the
“Shares”) and restricted Shares as follows: (i) Richmond D. McKinnish—100,000
options, (ii) Carol P. Lowe—12,000 options and 1,000 restricted Shares,
(iii) Michael D. Popielec—16,000 options and 1,000 restricted Shares, (iv) John
W. Altmeyer—22,000 options and 1,000 restricted Shares, and (v) Barry
Littrell—15,000 options and 1,000 restricted Shares. The options were awarded at
an option price of $83.74, which was equal to the closing market price of the
Shares on the date of grant. All options expire ten (10) years following the
date of grant. Each restricted Share was valued at $83.74, which was equal to
the closing market price of the Share on the date of grant. The restricted
Shares vest on December 31, 2009. During the period the Shares remain
restricted, Mrs. Lowe and Messrs. Popielec, Altmeyer and Littrell will receive
any dividend declared on such Shares.

The named executive officers are entitled to an annual annuity benefit payable
starting at normal retirement age (age 65 with five years of service) under the
pension plans of the Company. The pension plans of the Company provide defined
benefits including a cash balance formula whereby participants accumulate a cash
balance benefit based upon a percentage of compensation allocation made annually
to the participants’ cash balance accounts. The allocation percentage ranges
from 2% to 7% and is determined on the basis of each participant’s years of
service. The cash balance account is further credited with interest annually.
The interest credit is based on the One Year Treasury Constant Maturities as
published in the Federal Reserve Statistical Release over the one year period
ending on the December 31st immediately preceding the applicable plan year (with
a minimum of 4.00%). The interest rate for the plan year ending December 31,
2006 was 5.35%. Compensation covered by the pension plan of the Company and its
subsidiaries includes total cash remuneration in the form of salaries and
bonuses, including amounts deferred under Sections 401(k) and 125 of the
Internal Revenue Code of 1986, as amended (the “Code”).

Section 401(a)(17) of the Code currently places a limit of $220,000 on the
amount of annual compensation covered under a qualified pension plan such as the
one maintained by the Company (the “Retirement Plan”). Under an unfunded
supplemental pension plan maintained by the Company, the Company will make
payments as permitted by the Code to plan participants in an amount equal to the
difference, if any, between the benefits that would have been payable under the
Retirement Plan without regard to the limitations imposed by the Code and the
actual benefits payable under the Retirement Plan as so limited.

Each named executive officer participates in the Company’s executive severance
program providing for benefits in the event of a “change of control” (defined
generally as an acquisition of twenty percent (20%) or more of the outstanding
voting shares of the Company or a change in the majority of the Company’s Board
of Directors). In the event of a termination of the named executive officer’s
employment within three (3) years of a “change in control,” the officer is
entitled to three (3) years’ compensation, including bonus, retirement benefits
equal to the benefits the officer would have received had the officer completed
three additional years of employment, continuation of all life, accident,
health, savings and other fringe benefits for three years, and relocation
assistance. A copy of the Company’s form Executive Severance Agreement is on
file as an Exhibit to the Company’s Annual Report on Form 10-K for the
year-ended December 31, 1990 and is incorporated herein by reference.


--------------------------------------------------------------------------------